DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 10/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-14, 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 10,484,106) in view of Martikkala et al. (US 8,045,926).
Regarding claim 1, Garcia et al. (figures 1A-1B, and 3A-3B) disclose an apparatus included in a communications system, the apparatus comprising: a transmit section including a first baseband section (not shown in figure 1A,  but inherently including a baseband section in order to provide a baseband signal for generating a transmit signal 107) and a first radio frequency (RF) section, wherein the transmit section is configured to receive a calibration signal (from 121 figure 1B), the first RF section is configured to generate a RF calibration signal based on the calibration signal (signal to 103-1 to 103-m), and the RF calibration signal is void of encoding by the first baseband section, and a receive section (109-1 to 109-N) configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section (step 117) and a calibration section (steps 119-121), wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal, wherein the received calibration signal and one or both of the calibration signal or an output of the first baseband section associated with the RF calibration signal comprise inputs to the calibration section, and wherein the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the transmit section (column 3, line 16 – column 4, line 5; and column 4, lines 11-54). Garcia et al. do not explicitly disclose wherein the calibration signal comprises an orthogonal code based signal. However, Martikkala et al. disclose an apparatus for calibrating antenna array in communication systems with a calibration signal comprises an orthogonal code based signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels"). Therefore, it would have been obvious for one having 
Regarding claim 2, Garcia et al. further disclose a waveform generator electrically coupled to the transmit section and configured to generate and provide the calibration signal to the transmit section (column 3, lines 16-41) and to the receive section (column 3, lines 42-47), if the calibration signal is to be provided to the receive section (column 3, line 48 – column 4, line 5).
Regarding claim 3, Martikkala et al. disclose wherein the calibration signal comprises an orthogonal or code division multiple access (CDMA) signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels").
Regarding claim 4, Garcia et al. (figures 1A and 3A)  further disclose a first antenna (103-1 to 103-m) electrically coupled to the transmit section and configured to transmit the RF calibration signal; and a second antenna (109-1 to 109-N) electrically coupled to the receive section and configured to receive the RF calibration signal, wherein calibration of the transmit section comprises one or more of gain, baseband delay, or RF delay offsets caused by one or both of the transmit section or the first antenna (column 3, line 42 - column 4, line 5).
Regarding claim 5, Garcia et al. (figures 1A and 3A) disclose wherein the first and second antennas are included in a phased array antenna (column 3, lines 7-15 and column 3, line 48 – column 4, line 5).
Regarding claim 6, Martikkala et al. disclose wherein the output of the first baseband section associated with the RF calibration signal comprises the calibration signal or a combination of the calibration signal and an encoded data signal, wherein a data signal comprises a regular signal to be transmitted by the transmit section, and wherein the first baseband section is configured to encode the data signal to generate the encoded data signal and combine the encoded data signal with the 
Regarding claim 7, Garcia et al. disclose wherein the calibration section includes a correlator and a least means square (LMS) engine (column 7, lines 33-48).
Regarding claim 8, Garcia et al. disclose wherein the calibration section is configured to determine correlations based on the received calibration signal and one of the calibration signal or the output of the first baseband section associated with the RF calibration signal, wherein the calibration section is configured to determine initial gain and delay values based on the correlations, and wherein the calibration section is configured to determine a difference value based on the initial gain and delay values (column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”).
Regarding claim 9, Garcia et al. and Martikkala et al. obviously disclose wherein if the difference value is within a pre- set value, then the initial gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al. , column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claim 10, Garcia et al. and Martikkala et al. obviously disclose wherein if the difference value is greater than a pre-set value, then the calibration section is configured to iterate to determine new gain and delay values based on the initial gain and delay values, and wherein the calibration section is configured to determine a new difference value based on the new gain and delay 
Regarding claim 11, Garcia et al. and Martikkala et al. obviously disclose wherein if the new difference value is within the pre-set value, then the new gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al. , column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claim 12, Garcia et al. and Martikkala et al. obviously disclose wherein if the new difference value is greater than the pre-set value, then the calibration section is configured to iterate to determine another new gain and delay values based on the new gain and delay values, and wherein the calibration section is configured to determine an another new difference value based on the another new gain and delay values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al. , column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claims 13 and 14, Martikkala et al. disclose wherein the transmit section comprises a first transmit section, and further comprising: a second transmit section including a second baseband section and a third RF section, wherein the second transmit section is configured to receive a second calibration signal, the second RF section is configured to generate a second RF calibration signal based on the second calibration signal, and the second RF calibration signal is void of encoding by the second baseband section, and wherein the second calibration signal differs from the calibration signal in at least orthogonality, wherein the first and second transmit sections simultaneously transmits the respective RF calibration signal and the second RF calibration signal, wherein the receive section is configured to 
Regarding claim 17, Martikkala et al. disclose wherein the transmit section includes one or more IQ gain and phase compensators and time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to 
Regarding claim 19, Garcia et al. (figures 1A-1B, and 3A-3B) disclose an apparatus included in a communications system, the apparatus comprising: a transmit section including a first baseband section (not shown in figure 1A,  but inherently including a baseband section in order to provide a baseband signal for generating a transmit signal 107) and a first radio frequency (RF) section, wherein the transmit section is configured to receive a calibration signal (from 121 figure 1B), the first RF section is configured to generate a RF calibration signal based on the calibration signal (signal to 103-1 to 103-m), and the RF calibration signal is void of encoding by the first baseband section, and a receive section (109-1 to 109-N) configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section (step 117) and a calibration section (steps 119-121), wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal, wherein the received calibration signal and one or both of the calibration signal or an output of the first baseband section associated with the RF calibration signal comprise inputs to the calibration section, and wherein the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the receiver section (column 3, line 16 – column 4, line 5; and column 4, lines 11-54). Garcia et al. do not explicitly disclose wherein the calibration signal comprises an orthogonal code based signal. However, Martikkala et al. disclose an apparatus for calibrating antenna array in communication systems with a calibration signal comprises an orthogonal code based signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels"). Therefore, it would have been obvious for one having 
Regarding claim 20, Martikkala et al. disclose wherein the calibration signal comprises an orthogonal or code division multiple access (CDMA) signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels").
Regarding claim 21, Martikkala et al. disclose wherein the receive section includes one or more IQ gain and phase compensators and time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to post-compensate for gain and delay offsets associated with one or both of the receive section or antenna electrically coupled to the receive section (see column 16, lines 13-22; column 16, line 39 – column 17, line 8; and figure 2: "This exemplary device can be used in the scope of single-carrier or multi-carrier modulation systems"; and "The baseband processing unit BPU further comprises a correction block CB which is used for applying correction values to the baseband transmit signals").
Regarding claim 22, Martikkala et al. disclose wherein the second RF section includes a down converter and a low noise amplifier (LNA), and the first RF section includes an up converter and a RF attenuator.
Regarding claim 23, Garcia et al. disclose wherein a phase accuracy associated with one or both of the receive section or antenna electrically coupled to the receive section with application of the RF delay compensation value is in a range of a sub-picosecond (see column 5, lines 53-67; and column 6, lines 27-40: “updating phase and gain settings for the array of antenna elements to correct the mismatch”).

Regarding claim 25, Garcia et al. disclose wherein determination of the one or more gain, baseband delay, or RF delay compensation values comprises iteratively estimating gain, baseband delay, and RF delay values that correspond to a minimization of an error factor between a calibration signal representation and a received calibration signal representation having estimated gain, baseband delay, and RF delay values of a current iteration (see column 5, lines 53-67; and column 6, lines 27-40: “updating phase and gain settings for the array of antenna elements to correct the mismatch”).

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. in view of Martikkala et al. and further in view of Mow et al. (US 9,673,916).
Regarding claim 15, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. Garcia et al. and Martikkala et al. do not specifically disclose wherein the transmit section and the receive section are included in a same integrated circuit (IC) chip. However, Mow et al. (figure 7) disclose an apparatus with over-the-air self-testing includes phase array antenna wherein a transmit section and a receive section are included in a same IC chip (column 10, lines 4-19). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the IC of Mow et al. to the apparatus of Garcia et al. and Martikkala et al. for reducing size and weight of the apparatus for compact design.


Regarding claim 18, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. Garcia et al. and Martikkala et al. do not specifically disclose wherein the transmit section and the receive section are included in a communication node of a satellite communications system. However, Mow et al. disclose an apparatus with over-the-air self-testing includes phase array antenna wherein a transmit section and a receive section are included in a communication node of a satellite communications system (column 5, lines 8-56). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of of Mow et al. to the apparatus of Garcia et al. and Martikkala et al. for use in satellite system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hohne et al. (US 2010/0142590 teach a calibration in a spread spectrum communication system using orthogonal spreading code.
Chen et al. (US 8,175,538) disclose a calibrating a wireless communication device in a multi-input, mulita-output system.
Naguib et al. (US 9,118,111) teach an antenna array calibration for wireless communication system including phase and amplitude calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9999 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645